  Case 5:21-cv-01727-EJD Document 31-16 Filed 03/23/21 Page 1 of 2




                      EXHIBIT 5
REDACTED VERSION OF DOCUMENT SOUGHT TO
               BE SEALED
             Case 5:21-cv-01727-EJD Document 31-16 Filed 03/23/21 Page 2 of 2



Aparna Bawa
Zoom Video Communications, Inc.
Attn: CEO
4633 Old Ironsides Drive #478
Santa Clara, CA 94404

July 29, 2020

Dear Ms. Bawa:

Thank you for your letter of July 27, 2020 informing RingCentral of Zoom’s intent not to renew the parties’
Strategic Alliance Agreement (“SAA”). Pursuant to Section 16(d) of the SAA, RingCentral elects to defer the
effective date of termination of the SAA through the EOL Period to

We appreciate the spirit of candor and cooperation the parties have exhibited towards each other over the several
years of the partnership, and it is in that spirit that I write to document RingCentral’s expectations for the balance
of the parties’ contractual relationship.

First, as mutually agreed in our recent agreement dated July 22, RingCentral expects that, through the EOL
Period, Zoom will (i) timely provide the Code Merge Update and information and updates for any security issues
that arise and (ii) maintain Feature Parity as required by the SAA.

Second, RingCentral expects that, for the entirety of the EOL Period, Zoom will provide the Services, comply with
the SLAs and cooperate with and not take any actions to directly or indirectly limit or restrict RingCentral’s efforts
to transition its customers to an alternative video service.

Last, RingCentral expects that the parties will both fully comply with the SAA’s confidentiality provisions. Earlier
this year, RingCentral learned that Zoom salespeople were soliciting RingCentral’s existing and prospective
customers by stating or implying that the SAA was going to terminate in the next two years (and we have good
reason to believe these actions are on-going at present). This Agreement and its terms, including the term of SAA
and EOL Period, are Confidential Information (per Section 11 of the SAA). Accordingly, we expect that Zoom will
not share, discuss or disclose the fact that Zoom elected not to renew the SAA and RingCentral’s election to defer
the effective termination date through the end of EOL Period with anyone who was not already directly involved in
this decision (and, in all circumstances, that this information will not be disseminated to any salespeople).
RingCentral will likewise comply with its confidentiality obligations.

This letter does not constitute a waiver of any of RingCentral’s rights, all of which it continues to reserve.

Thank you in advance for your cooperation.

Sincerely,




John Marlow
Chief Administrative Officer
General Counsel
